DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . .

2.	Claims 1-3 and 5-23 are pending in this application (16/982,372), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 06/23/2022, following the Non-Final Rejection office action dated 12/24/2021.    	
	Claims 1, 3, 5, 6, 8,9, 12, 14, 18 and 19 have been amended.
	Claim 4 has been canceled.
(Please see Claims in pages 3-8 of Applicant Arguments/Remarks, filed on 06/23/2022)
	Applicant's submissions have been entered.

Withdrawal of Objections to Drawings
3. 	Previous Objections to the Drawings are hereby withdrawn as Applicant has submitted a Replacement Sheet for FIG. 4 on 06/23/2022, and amended the corresponding text in Specification to resolve the noted deficiencies.  
(Please see page 10 of Applicant Arguments/Remarks, filed on 06/23/2022)
	Applicant's submissions have been entered.

Withdrawal of Objections to Specification
4. 	Previous Objections to the Specification are hereby withdrawn as Applicant has amended the Specification to resolve the noted deficiencies.  
(Please see page 10 of Applicant Arguments/Remarks, filed on 06/23/2022)
	Applicant's submissions have been entered.



Withdrawal of Claim Objections
5. 	Previous Objections to Claim 12 are hereby withdrawn as Applicant has amended the claim(s) to resolve the noted informalities.  
(Please see page 11 of Applicant Arguments/Remarks, filed on 06/23/2022)

  
Withdrawal of Claim Rejections - 35 USC § 112
6.	Previous Rejections of Claim 14 under 35 U.S.C. 112(b) are hereby withdrawn as Applicant has amended the claim(s) to correct the noted deficiencies. 
(Please see page 11 of Applicant Arguments/Remarks, filed on 06/23/2022)
	Applicant's submissions have been entered.  

Withdrawal of Claim Interpretation - 35 U.S.C. 112(f)
7.	Previous interpretation of Claims 12-23 under 35 USC 112(f) are hereby withdrawn as Applicant has amended the Claim(s) to resolve the 112(f) issue.  
(Please see page 11 of Applicant Arguments/Remarks, filed on 06/23/2022)


Allowable Subject Matter
8.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-3 and 5-23 (renumbered 1-22) are allowed.







Statement of Reasons for Allowance
9. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 1.  Examiner finds Applicant’s arguments in this regard, as detailed in pages 11-17 of Applicant Arguments/Remarks filed on 06/23/2022, to be persuasive. Specifically, the prior art of record does not fairly teach or suggest the combination of features: "the command word is sequentially transferred to the next module relayed based on the function action order, wherein the function action order is generated in a sequence manufacturing system based on the function information and is irrespective of an order in which the module assembly is assembled, wherein the function information providing server transfers the command word matched with the specific module based on the total sequence, and wherein the function information providing server determines whether there is an error by checking an integrity of an execution rule of the total sequence and provides assembly error information to the module assembly." as specified by independent claim 1. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable. 
Independent claims 3 and 12 are also allowable for similar reasons. 
Dependent claims 2, 5-11 and 13-23, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
10.	Claims 1-3 and 5-23 (renumbered 1-22) are allowed.
Claim 4 was canceled.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/           Examiner, Art Unit 2191      

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191